266 U.S. 593
45 S.Ct. 197
69 L.Ed. 458
George F. SHAFER, as Attorney General of the State of  North Dakota, et al., appellants,v.FARMERS' GRAIN COMPANY OF EMBDEN et al.
No. 34.
Supreme Court of the United States
January 5, 1925

1
Messrs. Seth W. Richardson, of Fargo, N. D., and John Burke, of Bismarck, N. D., for appellants.


2
Mr. David F. Simpson, of Minneapolis, Minn., for appellees.


3
This cause is restored to the docket for reargument on all the questions involved, particularly including the following:


4
No. 1. Whether the North Dakota statute of 1922 differs materially in its provisions and operations from the statute of 1919 which was held invalid by this court in Lemke v. Farmers' Grain Co., 258 U. S. 50, 42 S. Ct. 244, 66 L. Ed. 458, and Lemke v. Homer Farmers' Elevator Co., 258 U. S. 65, 42 S. Ct. 250, 66 L. Ed. 467.


5
No. 2. Whether and to what extent section 17 of the statute of 1922 gives effect to and continues in force the provisions of the statute of 1919.


6
No. 3. Whether and in what particulars the statute of 1922 encroaches upon the field of regulation occupied by the United States grain standards act or conflicts with that act or with its administration.